ERVIN, Circuit Judge,
dissenting:
I respectfully dissent.
Like the majority, I discern no clear error in the district court’s findings of fact pertaining to the defendants’ motives. See Fed.R.Civ.P. 52(a). In particular, I offer no quarrel with the conclusion that Blackburn declined to renominate Lewis because she spoke out against the microfilming assignment. 555 F.Supp. at 716. Similarly, I accept the court’s finding that Snepp refused to reappoint Lewis because of her vocal *1009opposition to Blackburn’s directive. Id. at 718.
The crux of the matter, then, is whether Lewis’s complaints regarding the microfilming assignment could lawfully provide the basis for her non-reappointment.1 A recent pronouncement by the Supreme Court convinces me that they could. After judgment in this case was rendered below, the Supreme Court handed down Connick v. Myers, 461 U.S. 138, 103 S.Ct. 1648, 75 L.Ed.2d 708 (1983). Sheila Myers was employed as an assistant District Attorney in New Orleans for over five years, serving at the pleasure of the District Attorney, Harry Connick. During her tenure, she had ably performed her responsibilities of trying criminal cases. Then she was notified that she was to be transferred to a differ-’ ent section of criminal court, a move which she strongly opposed. She expressed her objections to several supervisors, including the District Attorney, but was unable to block the transfer. Myers then prepared a questionnaire soliciting the views of fellow staff members concerning office transfer policy, office morale, the need for a grievance committee, the level of confidence in supervisors, and whether employees felt pressured to work in political campaigns. The questionnaire was distributed to fifteen assistant district attorneys. The District Attorney then dismissed Myers, obstensibly for refusing the job transfer. Myers sued under 42 U.S.C. § 1983, contending that her employment was wrongfully terminated because she had exercised her constitutional right of free speech. The district court agreed and directed that she be reinstated. The court expressly found that the questionnaire, not the refused transfer, was the real reason for Myers’s dismissal. The court reasoned that the questionnaire involved matters of important public concern and that the state had not clearly demonstrated that the survey substantially interfered with the operations of the District Attorney’s office. See Pickering v. Board of Education, 391 U.S. 563, 568, 88 S.Ct. 1731, 1734, 20 L.Ed.2d 811 (1968). The court of appeals affirmed on the basis of the district court’s opinion.
On certiorari, the Supreme Court reversed. Justice White began the opinion by citing Pickering v. Board of Education, 391 U.S. 563, 88 S.Ct. 1731, 20 L.Ed.2d 811 (1968), in which the Court held that a public employee does not relinquish first amendment rights to comment on matters of public interest by virtue of government employment. Justice White .noted, however, that in Pickering the Court was careful to explain that the state’s interests in regulating the speech of its employees “differ significantly from those it possesses in connection with regulation of the speech of the citizenry in general.” Id. at 568, 88 S.Ct. at 1734. The task was to arrive “at a balance between the interests of the [employee], as a citizen, in commenting upon matters of public concern and the interest of the State, as an employer, in promoting the efficiency of the public services it performs through its employees.” Ibid. The Court made clear, however, that if the expression did not involve a matter of legitimate public concern, no first amendment protection against discharge existed and no balancing was needed. Connick 461 U.S. at _-_, 103 S.Ct. at 1689-1690, 75 L.Ed.2d at 719-720; Jones v. Dodson, 727 F.2d 1329 at 1334 (4th Cir.1984).
Applying the teaching of Pickering to the facts in Connick, the Court concluded that Myers’s questionnaire did not, with one exception,2 involve comment on matters of legitimate public concern, but rather dealt with problems of internal office policy. The state was not therefore required to offset the gravity of a first amendment claim with compelling proof that government functions were jeopardized by the exercise of speech.
*1010In reaching the conclusion that Myers’s speech was personal in nature, the Court wrote that “whether an employee’s speech addresses a matter of public concern must be determined by the content, form, and context of a given statement, as revealed by the whole record.” Connick v. Myers, 461 U.S. at _, 103 S.Ct. at 1690, 75 L.Ed.2d at 720. Here, it is beyond dispute that Lewis’s complaints began upon learning that she would be assigned additional duties. The record as I view it is unequivocal that the motivation for her complaints was personal effrontery over being asked to do more work, not public-spirited concern over the administration of justice.3 Cf. Pickering v. Board of Education, 391 U.S. 563, 88 S.Ct. 1731, 20 L.Ed.2d 811 (1968) (where teacher openly criticized Board of Education for its allocation of funds between athletics and education, subject of speech was a matter of public concern for which teacher could not be fired); Perry v. Sindermann, 408 U.S. 593, 92 S.Ct. 2694, 33 L.Ed.2d 570 (1972) (teacher who testified before Texas legislature in favor of four-year status for a state college could not be terminated on that ground by Board of Regents which opposed the change); Givhan v. Western Line Consolidated School District, 439 U.S. 410, 99 S.Ct. 693, 58 L.Ed.2d 619 (1979) (first amendment protection applied where public employee spoke privately with her employer on subject of race discrimination in the workplace).
The seeds of this unseemly controversy can be discovered in Lewis’s own deposition in which she admitted that she was not initially aware that Magistrates did their own typing and microfilming of documents. She learned this in the course of her training although she candidly admitted that “I don’t like to microfilm.”
Be that as it may, the day came when Blackburn issued the directive requiring the three civil magistrates to do additional microfilming. Lewis’s reaction to this directive is instructive and illuminating. I can find no suggestion on her part that the quality of her work — judicial or otherwise —suffered. A careful reading of the record fails to disclose any expression of concern on Lewis’s part about the impact that these added chores would have upon the public or the criminal justice system. She was disturbed only because she was going to have to do more work, and she wanted to avoid that by finding someone else upon whom to impose the burden.
I find her reactions interesting. At no time did she approach Blackburn, the source of her discomfort. Instead, she (1) sought to persuade her two colleagues to decline to do the additional microfilming while she sought to shift that responsibility to someone else (a proposal the other magistrates apparently rejected); (2) refused to carry out the Clerk’s directions for two full working weeks; and (3) by that refusal, she caused the other magistrates and employees of the Clerk’s office to do her work for her. She also publicly criticized the Clerk, but not to his face. It requires no imagination to suggest that this conduct on her part further ruptured her relations with the Clerk and the personnel in the Clerk’s office (which Lewis conceded was not good), and that it did not endear her to her co-workers in the magistrates’ corps.
As further evidence that Lewis was interested only in her own personal work load, her testimony reveals that in her opinion the additional microfilming required an additional one-half to one hour per day of her time, although she admitted that this was not true “every day.” Her displeasure centered on her own overtime work and her inability to leave the office at 5:00 P.M. Her principal overtime complaint seems, however, to focus on a single week when one civil trial magistrate was on vacation and the other was on a special assignment training a new criminal magistrate.
The facts of our case, therefore, are even less conducive to a finding of “expression *1011based upon public concern” than those at issue in Connick, where a public questionnaire dealing with a variety of issues was sent out to all employees. If the Supreme Court was not willing to find protected expression in that case, I am hard pressed to see how we can find it here.
Perhaps the root of my disagreement with the majority on this point lies in what I believe to be its erroneous assumption that a Magistrate under the North Carolina system is primarily a judge and that Lewis was unable to perform her judicial duties because she was being required to spend time microfilming. A Magistrate is “an officer of the district court”4 who carries out some narrowly circumscribed judicial functions,5 but the bulk of a magistrate’s time is spent doing clerical work. I venture to say that the average Magistrate spends more than fifty per cent of his or her time sitting at a typewriter filling out criminal summonses, warrants for arrest, commitment papers, bond papers, small claims judgments, or one of the other documents and forms for which he or she is responsible. To my knowledge, no North Carolina Magistrate has ever been furnished clerical assistance, and all of them do their own typing.
Connick also held that “when employee speech concerning office policy arises from an employment dispute concerning the very application of that policy to the speaker, additional weight must be given to the superior’s view that the employee has threatened the authority of the employer to run the office.” Id. 461 U.S. at _, 103 S.Ct. at 1693, 75 L.Ed.2d at 724. This is precisely the situation I find here. Lewis chose a somewhat milder form of publicizing her grievances than did Sheila Myers, yet it cannot be said that disruption was not felt in the clerk’s office. While it is true that there is no employer-employee relationship between the clerk and the magistrates (by statute, the magistrates report to the local chief district judge), operations of the two offices are intimately interwoven. Section 7A-175 of the North Carolina General Statutes states that “a magistrate shall keep such dockets, accounts, and other records, under the general supervision of the clerk of superior court, as may be prescribed by the Administrative Office of the Courts.” Only three civil magistrates serve Mecklenburg County. The recalcitrance of one is patently disruptive to the effective operation of the local courts.
In short, I think that the sum and substance of Georgia Lewis’s complaint was that she had too much work to do and could not absorb additional duties. While I am sympathetic to her grievance, I find in her protest only matters of self-interest rather than issues of public concern.6
II.
The opinion of the district court implies a finding that Snepp refused to reappoint Lewis partly because she gained a judgment against Blackburn in federal court. This is difficult to reconcile with Snepp’s uncontradicted testimony that he had formed the opinion at least as early as September 8, 1982, three and one-half months before the appointment deadline (and two and one-half months before Lewis obtained the judgment against Blackburn) that he would not appoint Lewis because she was a malcontent. Despite this, Lewis contends that Snepp’s action violated her first amendment right to petition the government for a redress of grievances. I *1012reject this position. It was not Lewis’s act of filing suit or obtaining judgment against Blackburn that triggered Snepp’s emphatic response; it was, rather, the nature of the order issued by the federal district court that offended the state judge. The district court found that under prevailing state custom in appointing magistrates, the senior resident superior court judge defers to the preference of the clerk, although by statute the ultimate decision rests with the judge. The district court’s order to Blackburn to renominate Lewis and to tell Snepp that the nomination was “for real” presumed to strip Snepp of his independent judgment concerning whom to appoint. This was interpreted as an unwarranted intrusion by Judge Snepp, notably serious in the context of federal court intervention in the functioning of state tribunals. Furthermore, Snepp correctly perceived the error in the district court’s holding, that Lewis’s speech was in fact not related to matters of public interest and, therefore, could not shield her from non-reappointment. Connick subsequently confirmed Snepp’s reading of the law. The combination of an erroneous legal ruling and over-reaching relief7 explains, if it does not fully justify, Snepp’s response.
Finally, I do recognize the protected status of Lewis's conversation with her state representatives concerning the possibility of procuring additional legislative aid for the magistrate corps; however, there is no suggestion that Snepp and Blackburn held this against her. Snepp testified without rebuttal that he supported Lewis’s efforts to acquire funding for staff from the General Assembly.
III.
I am convinced that Georgia Lewis failed to gain reappointment as magistrate because she strenuously protested matters bounded by her immediate self-interest, not matters of public concern. I would reverse the judgment of the district court.

. The protected status of speech is a question of law for the court to decide. Connick v. Myers, 461 U.S _, _ n. 7, 103 S.Ct. 1648, 1690 n. 7, 75 L.Ed.2d 708, 720 n. 7 (1983).


. The Court agreed that the problem of political patronage, particularly pressure to join political campaigns, was a matter of public concern. That issue is not present in this case.


. The district court found that Lewis "did not feel that she should stop doing her judicial work and start doing microfilming for the Clerk.”


. N.C.G.S. § 7A-170.


. N.C.G.S. §§ 7A-211; 7A-273; 7A-292.
It should be noted that many of these functions, including the hearing of "small claims actions,” can be performed by a Magistrate only if the chief district judge, in his discretion, permits the Magistrate to do so.


. In light of my view that the genesis of this case was an internal dispute devoid of public interest, it makes no difference who was right substantively on the issue of whether Blackburn had power to assign microfilming duties. As the Connick Court makes clear, sometimes antagonistic employees are fired (or in this case, not renominated for their posts) although the employer is in the wrong on a matter of office policy. Connick, 461 U.S. at _-_, 103 S.Ct. at 1689-90, 75 L.Ed.2d at 719-20.


. I need not concern myself with whether it would ever be appropriate as a part of fashioning a suitable remedy for a federal judge to order a state judge to appoint a specific individual to a state office when the power of appointment is discretionary and is vested in the state judge, but such an order is not justified under the circumstances of this case.